DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claim 2 by dependency) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, in the recitation of "that can operate" is indefinite, because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa et al. (US 9,567,779).

Regarding claim 1; A lid opening and closing device for a vehicle, comprising 
a rod (51; Niwa et al.) capable of moving forward and backward between a pushed-in position where a lid (91; Niwa et al.) openably and closably supported on a vehicle body outer plate (9; Niwa et al.)  is pushed in and a protruding position where the lid is in an open state, 
a restriction member (51, lock; Niwa et al.) that can operate between a restriction position where movement of the rod in a state in which the lid is at a closed position is restricted and a restriction release position where the restriction is released, 
an electric motor (3; Niwa et al.) driving the restriction member between the restriction position and the restriction release position, 
a case (21 and 22; Niwa et al.) housing the restriction member and the electric motor and fixed to the vehicle body outer plate, 
an emergency operation member (link c.9, l.46; Niwa et al.) extending movably through a vehicle body inner plate (92; connected 8, link or cable to rod, 51) while enabling the restriction member to move to the restriction release position when the electric motor malfunctions, and 
a grommet (54; Niwa et al.) provided between the emergency operation member (in the event of emergency or unpowered operation, rod 51 is the emergency release member) and the vehicle body inner plate so as to be capable of preventing water from entering between the vehicle body outer plate and the vehicle body inner plate, the emergency operation member being resiliently urged (6; Niwa et al.) toward an initial position side at least when being operated, wherein the grommet comprises a grommet main portion liquid-tightly (54 circumference, Fig. 10; Niwa et al.) mounted on the vehicle body inner plate while having the emergency operation member movably inserted therethrough, and 
an elastic portion (inner material -nature of visco-elastomeric element, 54; Niwa et al.)  integrally connected to the grommet main portion while enabling the emergency operation member to be resiliently urged toward the initial position side.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Niwa et al. (US 9,567,779) in view of Kotama et al. (US 8,845,001).  

Regarding claim 2; The lid opening and closing device for a vehicle according to Claim 1, wherein the elastic portion 
Niwa et al. does not disclose: a bellows portion and a cylindrical press fit tube portion, the bellows portion being formed into a bellows shape so as to cover part of the emergency operation member, the bellows portion having one end part thereof integrally connected to the grommet main portion, and the press fit tube portion being formed on another end part of the bellows portion and having the emergency operation member press fitted into the press fit tube portion.
Kotama et al. teaches a bellows portion (69) and a cylindrical press fit tube portion (69a), the bellows portion being formed into a bellows shape so as to cover part of the emergency operation member, the bellows portion having one end part thereof integrally connected to the grommet main portion, and the press fit tube portion being formed on another end part of the bellows portion and having the emergency operation member press fitted into the press fit tube portion.
 for the purpose of covering the mechanism and excluding water and debris.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Niwa et al.  with a bellows portion (69, Fig.10; Kotama et al.) and a cylindrical press fit tube portion, the bellows portion being formed into a bellows shape so as to cover part of the emergency operation member, the bellows portion having one end part thereof integrally connected to the grommet main portion, and the press fit tube portion (69A, Fig. 10; Kotama et al.) being formed on another end part of the bellows portion and having the emergency operation member press fitted into the press fit tube portion as taught by Kotama et al.  for the expected benefit of creating a non-sliding seal without relative motion wear increased longevity and reliability of seal function.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675